 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLancaster Osteopathic Hospital Association, Inc.' andPennsylvania Nurses Association, Petitioner. Case4 RC 12930November 29, 1979DECISION AND DIRECTION OF ELECTIONBY MEMBEIRS PNEIL.(), MURPIIY, ANI) TRUES)Al.AUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held on December 19 and 20, 1977, before Hear-ing Officer Phyllis H. Allen. Following the hearing,and pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations. Series 8, asamended, the Regional Director for Region 4 trans-ferred this case to the Board. Thereafter, the Em-ployer and the Petitioner, Pennsylvania Nurses Asso-ciation (PNA), filed briefs.On March 30, 1979, the National Labor RelationsBoard issued its Supplemental Decision and Order inSierra Vista Ho.pital, Inc., 241 NLRB 631, in whichthe Board set forth its policy regarding conflict of in-terest issues raised by the active participation of su-pervisors of the employer with which a labor organi-zation seeks to bargain, or by supervisors of thirdparties, in the internal affairs of state nurses associ-ations. Inasmuch as these issues also had been raisedin the instant proceeding, the Board, on May 18,1979, issued its Order remanding the proceeding tothe Regional Director for Region 4 "for the limitedpurpose of receiving evidence as to whether the pres-ence of supervisors of the Employer or of third partiesas officers in, on the board of directors of, or in otherpositions of authority to speak for or bargain on be-half of the Petitioner disqualifies that association asthe collective-bargaining representative of the Em-ployer's employees." Pursuant to said Order, a hear-ing was held on June 22, 1979, and the proceedingwas again transferred to the Board. Thereafter, theEmployer filed a supplemental brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:t The name of the Employer appears as amended at the hearing.2 Subsequent to the initial hearing and transfer of this case to the Board,the Employer requested oral argument. That request was not renewed afterthe hearing held on remand and it is unclear whether the Employer stilldesires oral argument. In any event, the request is hereby denied. as therecord and the briefs adequately present the issues and the positions of theparties.I. The parties stipulated that the Employer is anonprofit Pennsylvania corporation engaged in pro-viding short-term acute patient care at its Lancaster,Pennsylvania, location. The parties further stipulatedthat during the calendar year preceding the Decem-ber 1977 hearing, the Employer's gross volume ofbusiness exceeded $500,000, and the Employer's pur-chases of goods directly from outside the Common-wealth of Pennsylvania exceeded $50,000. Accord-ingly, we find that the Employer is engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.2. The record shows that PNA is an organizationin which employees participate and which exists, atleast in part, for the purpose of representing its mem-bers in collective bargaining. We find, therefore, thatPNA is a labor organization within the meaning ofSection 2(5) of the Act.The Employer asserts, however, that PNA shouldbe disqualified from representing the Employer'snurses because supervisors and management levelemployees serve as officers in, and on the board ofdirectors of, PNA. In Sierra Vista, supra, we recog-nized that under some circumstances the participa-tion of supervisors in the internal operations of a statenurses association such as PNA may serve to disqual-ify the nurses association from representing certainemployees. Such disqualification will result when anemployer meets its burden of showing that the par-ticipation of its own supervisors, or supervisors ofthird parties, presents a "clear and present danger" ofa conflict of interest interfering with the collective-bargaining process. The Employer herein has not metthat burden.The Employer concedes that none of its own super-visors currently serves in a leadership capacity inPNA. Thus, the Employer's interest in the loyalty ofits own supervisors and the employees' interest in abargaining representative uncompromised by loyaltyto their Employer are not in issue. The Employer as-serts, however, that the Board should "give littleweight to the fact that none of [PNA's] present lead-ers work for [the Employer]," since "It]here is nothingin [PNA's] structure or by-laws which would bar suchpersons from holding office." We do not agree. Weemphasized in Sierra Vista the heavy burden imposedupon an employer which seeks to establish a disquali-fying conflict of interest. We find the potential thatthe Employer's own supervisors may in the futurehold office in PNA does not constitute a "clear andpresent danger of interference with the bargainingprocess."Nor has the Employer met its burden of establish-ing that the presence of supervisors employed bythird parties in positions of authority in PNA war-246 NLRB No. 96600 LANCASTER OSTEOPATHIC HOSPITAI. ASSOCIATIONrants disqualification of PNA. Even assuming. argu-endo, that a majority of the officers and directors ofPNA are employed by third parties as supervisorsand management-level employees,' the Employer hasnot established a resulting conflict of interest. At thehearing, in its initial brief and its supplemental brief,the Employer contended that through the organiza-tional structure and policymaking hierarchy of PNA."the supervisory dominated leadership of PNA] isable to directly influence the Association's collectivebargaining activities." The contention that this "influ-ence," in itself, creates a conflict of interest presup-poses an inherent conflict between those supervisorsin positions of authority in PNA and the employeesrepresented by PNA. Again, as we stated in SierraVista, we do not assume an inherent conflict in thebargaining process between supervisors and employ-ees. The active involvement in PNA of a supervisoremployed by a third party may create a conflict ofinterest "[n]ot because ... there is an inherent conflictbetween all supervisors and all employees, but be-cause of the possible relation between the employerwith whom bargaining is sought and the employer oremployers of the supervisor participating in the bar-gaining process."4With respect to supervisors of thirdparties, a disqualifying conflict of interest may resultfrom a demonstrated connection between the em-ployer of the employees whom the nurses associationseeks to represent and the third party employer oremployers. In this case, the Employer has merely as-serted that some of PNA's leaders hold supervisorypositions in hospitals which are in competition withthe Employer for the services of nurses. This baldassertion that the Employer competes in some man-ner with other employers clearly is insufficient todemonstrate a clear and present danger of a conflictof interest which compromises PNA's bargaining in-tegrity.5Accordingly, we find that PNA is not dis-qualified from representing the Employer's employeesfor purposes of collective bargaining.I The evidence introduced at the June 22. 1979, hearing included a listingof all officers and members of the board of directors of PNA, including theirplaces of employment and positions at the time of the hearing. Although therecord contains some conclusionary testimony with respect to the supervi-sury status of the officers and directors. the record does not clearly estabhlishwhich of these individuals, if any. are in fact supervisors within the meaningof the Act.4Sierra Vista, supraAt the hearing, the parties stipulated that one of the Employer's supervi-sors, Barbara Knosp, currently serves as a member of the board of directorsof the Lancaster County Nurses Association, which is also known as D)istrict16 of PNA. There is no showing or contention, however, that the count ordistrict organizations play a role in collective bargaining or negoltiations Noris there a showing or contention that. by virtue of her position in the countsorganizations, Knosp has a role in the state organization's internal affairs.The Employer cites Knosp's position in support of its contention that per-sons in leadership positions on the counts level will "'work their way up" toleadership positions on the statewide leel.In the absence of a showing that one or more of the Eimployer's ownsupervisors serves in a position of authority in PNA and in the absence of ademonstrated connection or relation between the Employer and the employ-3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. In its petition PNA requested an election in abargaining unit consisting of "all full-time and part-time registered nurses including staff nurses, chargenurses and head nurses. and all full-time and part-time licensed practical nurses; excluding all guards,other professional and non-professional employees,and supervisors as defined in the Act." During thehearing, the parties stipulated that full-time headnurses and full-time charge nurses are supervisorsand, therefore, should be excluded from the bargain-ing unit.6Also during the hearing. PNA indicatedthat if a combined unit of registered nurses (RNs) andlicensed practical nurses (LPNs) is found inappropri-ate, it would proceed to an election in two separateunits, one composed of RNs, the other composed ofLPNs. PNA further indicated that if the LPNs arefound not to constitute a separate appropriate unit, itwould proceed to an election in a unit of the Employ-er's RNs. The Employer agreed at the hearing that aseparate unit of RNs is appropriate. It asserts, how-ever, that the LPNs must be included in a unit of allthe Employer's technical employees. PNA has ex-pressed no interest in representing any of the Employ-er's employees other than its RNs and LPNs.It is well established that in the health care indus-try, absent special circumstances such as a stipulationby the parties. or existing separate representation, ora separate bargaining history, LPNs should be in-cluded in a bargaining unit of all technical employeesand a separate unit of L PNs, excluding other techni-cal employees, is an inappropriate bargaining unit.7The record clearly establishes a community of interestamong the Employer's LPNs and other technical em-ers of supervisors ho do serve in positions (f authority in PN A, we need notexamine the internal affairs Iof PNA or the role the third party supervisorsplay in the bargaining process. However, we note that PNA has taken stepsto insure that collective bargaining at the local level is insulated from super-visor) participation or influence. Thus. ultimate responsibility for collectivebargaining lies with the local bargaining unit, membership in which is lim-ited to bargaining unit personnel. (Collective-hargaining agreements are ne-gotiated by the local bargaining committee and, while PNA staff membersassist and advise the local committee on matters relating to collective bar-gaining, the PNA staff has no veto power oser contract proposals or the finalsubstantive content of collective-bargaining agreements.I The parties further stipulated at the hearing that, for the purposes of theunit descriptin, the phrase "part-time" shall mean those emplioyees '"hoare regularly scheduled at least two shifts n each biweekly pay period duringthe tenure of' their employment. excluding casuals and PRN nurses."'See Poniiac Oiep,pahii- Horplal. 227 N IRB 1706 1977). and cases citedtherein. See also The Preshvrerian Medical (enter. 218 NL.RB 1266 (1975).where petitioner sought a combined unit of RNs and .PNs. Ihere the Boardnoted that inclusion f LPNs in the same bargaining unit with RNs is pro-hlbited unless the latter are given a separate vote as to whether, as profes-sionals. they wish to be included n a unit with nonprofessional employees.The BHoard pointed out that if the RNs were to sote for separate representa-tion. but both RNs and I.PNs voted fr representation. two separate bar-gaining units would result. contrary to the congressional admonition againstunit prolileratiin in the health care industr.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and reveals no special circumstances whichwould warrant departure from our well-establishedpolicy of including LPNs in a bargaining unit withother technical employees.8Inasmuch as the Employ-er's LPNs should be included in a bargaining unitwith other technical employees, we find PNA's re-quested unit comprised of LPNs and RNs is inappro-priate. We also deny PNA's alternative request forseparate units of LPNs and RNs, since a separate unitof LPNs would also be inappropriate. Accordingly,and in light of both PNA's expressed willingness toproceed to an election is a unit of RNs and the Em-ployer's agreement that a separate unit of RNs is ap-propriate, we shall direct an election9in the followingI For the reasons set forth in his dissenting opinions in Nathan and MiriamBarnert Memorial Hospital Association db/a Barnerl Memorial HospitalCenter, 217 NLRB 775 (1975). and in Newington Children's Hospital, 217NLRB 793 (1975), Member Penello would not find a unit of technical em-ployees, including LPNs, to be appropriate, inasmuch as he would includetechnical employees, including LPNs, in a broad service and maintenanceunit. See also his dissenting opinion in Allegheny General Hospital, 239NLRB 872 (1978).c In its supplemental brief, the Employer has requested that the showing ofinterest ubmitted by Petitioner be checked against a list of the Employer'sRNs employed on June 10, 1979, inasmuch as the petition was filed onNovember 14, 1977, and assertedly 41 percent of the RNs employed on thatdate are no longer employed by the Employer. We reject the Employer'srequest. The showing of interest requirement is an administrative devicedesigned both to effectuate employee free choice through the running ofrepresentation elections, and to conserve the limited resources available tothe Agency by insuring that a significant number of employees actually de-sire to participate in such elections. See the Board's Rules and Regulationsunit, which we find appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and part-time registered nurses, in-cluding staff nurses, employed at the Employer'sLancaster, Pennsylvania, location: excludingfull-time head nurses and full-time chargenurses, all guards, other professional and non-professional employees, and supervisors as de-fined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]MEMBERS TRUESDALE, concurring:I agree with my colleagues' determination that nei-ther a combined unit of the Employer's RNs andLPNs nor a separate unit of LPNs constitutes an ap-propriate unit. Additionally, I agree with their findingappropriate a separate unit limited to the RNs. Ac-cordingly, and for the reasons set forth in my concur-ring opinion in Baptist Hospitals, Inc., d/b/a WesternBaptist Hospitals, 246 NLRB 170 (1979), and my dis-sent in Sierra Vista Hospital, Inc., supra, I concurwith my colleagues' decision and direction of an im-mediate election in the unit found appropriate.and Statements of Procedure, Series 8, as amended, Sec. 101.18(a). The ques-tion of whether Petitioner represents a majority of the employees in theappropriate bargaining unit can best be resolved on the basis of the election.602